Name: 78/597/EEC: Commission Decision of 16 June 1978 completing the Commission Decision of 13 May 1977 allowing admission free of Common Customs Tariff duties of scientific apparatus described as 'Lock-in-amplifier, PAR model 186 A with internal oscillator, PAR, model 186A/99/97, optional'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-07-20

 Avis juridique important|31978D059778/597/EEC: Commission Decision of 16 June 1978 completing the Commission Decision of 13 May 1977 allowing admission free of Common Customs Tariff duties of scientific apparatus described as 'Lock-in-amplifier, PAR model 186 A with internal oscillator, PAR, model 186A/99/97, optional' Official Journal L 195 , 20/07/1978 P. 0032 - 0033 Greek special edition: Chapter 02 Volume 6 P. 0220 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . ( 3 ) OJ NO L 140 , 8 . 6 . 1977 , P . 28 . COMMISSION DECISION OF 16 JUNE 1978 COMPLETING THE COMMISSION DECISION OF 13 MAY 1977 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS DESCRIBED AS ' LOCK-IN-AMPLIFIER , PAR MODEL 186A WITH INTERNAL OSCILLATOR , PAR , MODEL 186A/99/97 , OPTIONAL ' ( 78/597/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , WHEREAS , BY THE DECISION OF 13 MAY 1977 ( 3 ) THE COMMISSION ALLOWED ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS DESCRIBED AS ' LOCK-IN-AMPLIFIER , PAR MODEL 186A WITH INTERNAL OSCILLATOR , PAR , MODEL 186A/99/97 OPTIONAL ' , THE ORDER DATE FOR WHICH IS BEFORE 1 AUGUST 1976 BECAUSE OF THE FACT THAT AFTER THAT DATE APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF THE SAME USE WAS AVAILABLE IN THE COMMUNITY . WHEREAS , IN ADDITION TO ITS USE REFERRED TO IN THE ABOVEMENTIONED DECISION IN RESEARCH INTO THE ELECTRIC PROPERTIES OF PURE OR GAS-TREATED SILICIUM SURFACES BY STUDY OF THE PHOTOELECTRIC SPECTRUM TENSION OF THE SURFACES , THE APPARATUS CONCERNED CAN HAVE OTHER USES ; WHEREAS , BY LETTER DATED 25 JANUARY 1978 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER THE APPARATUS DESCRIBED AS ' LOCK-IN-AMPLIFIER PAR MODEL 186A ' SHOULD BE CONSIDERED TO BE A SCIENTIFIC INSTRUMENT AND , IF SO , HAVING REGARD TO ITS SPECIAL CHARACTERISTICS ( LONG-TERM STABILITY IN THE STUDY OF CERTAIN MAGNETIC METALS AT ULTRA-LOW TEMPERATURES ) WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY IN ACCORDANCE WITH THE ABOVEMENTIONED DECISION ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 19 MAY 1978 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS IT FOLLOWS FROM THE ABOVEMENTIONED DECISION THAT THE APPARATUS CONCERNED IS ESPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH AND THEREFORE HAS THE CHARACTER OF SCIENTIFIC APPARATUS ; WHEREAS IT IS POSSIBLE TO CONSIDER AS HAVING A SCIENTIFIC VALUE EQUIVALENT TO THE APPARATUS REFERRED TO ONLY THAT COMMUNITY APPARATUS WHICH CAN BE USED FOR THE SAME PURPOSES AND WHICH GIVES COMPARABLE SERVICES ; WHEREAS IT FOLLOWS ON THE BASIS OF INFORMATION OBTAINED FROM THE MEMBER STATES THAT SUCH APPARATUS LIKELY TO BE USED IN THE WAY SPECIFIED IN THE REQUEST BY THE DANISH GOVERNMENT , IS NOT CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS THEREFORE ADMISSION FREE OF DUTY OF THE APPARATUS CONCERNED WHEN IT IS IMPORTED FOR SUCH USE IS JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' LOCK-IN-AMPLIFIER , PAR MODEL 186A ' MUST BE CONSIDERED AS A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 , FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS REFERRED TO IN PARAGRAPH 1 , USED IN THE STUDY OF CERTAIN MAGNETIC METALS AT ULTRA-LOW TEMPERATURES , ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 JUNE 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION